
	

113 SRES 491 ATS: Congratulating the Los Angeles Kings on winning the 2014 Stanley Cup Championship.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 491
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mrs. Boxer (for herself and Mrs. Feinstein) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Los Angeles Kings on winning the 2014 Stanley Cup Championship.
	
	
		Whereas, on June 13, 2014, the Los Angeles Kings (referred to in this preamble as the Kings)  defeated the New York Rangers by a score of 3 to 2 in game 5 to win the 2014 Stanley Cup and be
			 crowned champions of the National Hockey League (referred to in this
			 preamble as the NHL);Whereas defenseman Alex Martinez scored the Stanley Cup winning goal 14 minutes and 43 seconds into
			 double overtime in game 5;Whereas the Kings are the first team to win the Stanley Cup twice in 3 seasons since the Detroit
			 Red Wings consecutively won the Stanley Cup  in the 1997 and 1998 seasons;Whereas the Kings became the first team in NHL history to win 3 series in the seventh game on the
			 road during the postseason;Whereas the Kings have played 64 playoff games since 2012, the most in a 3 year span in NHL
			 history;Whereas the Kings allowed only 168 goals during the regular 2013-2014 season, the fewest of any NHL
			 team, thus earning goaltender Jonathan Quick the William M. Jennings
			 trophy;Whereas the Kings also survived 7 playoff games in which they could have been eliminated but
			 instead rallied from 2 goal deficits 4 times, including the first 2 games
			 of the Stanley Cup Finals against the New York Rangers;Whereas all players on the 2013-2014 Kings roster should be congratulated, including Playoff Most
			 Valuable
			 Player Justin Williams and Team Captain Dustin Brown, as well as, Jeff
			 Carter, Kyle Clifford, Drew Doughty, Marian Gaborik, Matt Greene, Martin
			 Jones, Dwight King, Anze Kopitar, Trevor Lewis, Alec Martinez, Brayden
			 McNabb, Willie Mitchell, Jake Muzzin, Jordan Nolan, Tanner Pearson,
			 Jonathan Quick, Robyn Regehr, Mike Richards, Jarret Stoll, Tyler Toffoli,
			 and Slava Voynov; andWhereas Team Owners Philip Anschutz and Edward Roski, General Manager Dean Lombardi, and Head Coach
			 Darryl Sutter assembled the powerful team that comprises the 2014 Los
			 Angeles Kings and led the team through a strong season that culminated in
			 the winning of the Stanley Cup Championship: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the Los Angeles Kings on winning the 2014 Stanley Cup Championship; and(2)commends Los Angeles Kings fans in not only California, but all across the United States for
			 cheering the team to victory.
			
